DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-11, 13, 15-19, 21-24 are allowed.
Regarding claim 6, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a display panel comprising a flexible drive circuit board and a plurality of micro light emitting diodes inside a display region of the flexible drive circuit board, wherein the support plate is attached to the flexible drive circuit board within the display region, wherein by bending of a bending region of the flexible drive circuit board, a bonding region of the flexible drive circuit board is disposed on another side of the support plate, wherein the bending region of the flexible drive circuit board is bend along a lateral side of the support plate and wherein a distance from a center of one row of the micro LED closet to the bending region to an outermost side edge of the display module is less than half a distance between each two adjacent micro LEDS in the display region”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895